Citation Nr: 0910487	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-23 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for essential 
hypertension, to include as secondary to herbicide exposure.

2. Entitlement to service connection for asthmatic bronchitis 
(claimed as asthma and COPD), to include as secondary to 
herbicide exposure.

3. Entitlement to service connection for seborrheic keratosis 
(claimed as skin rash), to include as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
November 1964 to November 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
essential hypertension, asthmatic bronchitis and skin rash.

The Board notes that the Veteran presently has a pending 
claim of service connection for diabetes mellitus type 2, 
which was filed contemporaneously with his hypertension and 
asthmatic bronchitis claims.  As his claims for service 
connection was on his contention that he was exposed to 
herbicides, the appeal was identified by VA as being subject 
to the stay imposed on all claims potentially effected by the 
United States Court of Appeals for Veterans Claims (Court) 
ruling in Haas v. Nicholson, 20 Vet. App. 257 (2006).  In 
Haas, the Court held, in pertinent part, that the presumption 
of exposure to herbicide agents (38 C.F.R. 
§ 3.307(a)(6)(iii)) must be read to include service in the 
waters near the shore of Vietnam, without regard to actual 
visitation or duty on land in the Republic of Vietnam. 

In a May 2008 decision, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that VA 
regulations required that an appellant have set foot within 
the land borders of Vietnam for presumptive service 
connection and that an appellant who never went ashore from 
the ship on which he served in the Vietnam coastal waters was 
not entitled to presumptive service connection.  The Federal 
Circuit further held that VA's amendment to its Adjudication 
Procedure Manual excluding appellants who had not set foot in 
Vietnam was not invalid nor impermissibly retroactively 
applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd 
sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal. 

The claim of service connection for diabetes mellitus type 2 
has not yet been adjudicated by the RO.  Absent an 
adjudication with proper notification, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction over this claim. 
Therefore, the issue of service connection for diabetes 
mellitus type 2 is REFERRED to the RO for appropriate action.  

The Board has recharacterized the issue of service connection 
for skin rash to more accurately represent the Veteran's 
claim.


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
essential hypertension had its onset in service, manifested 
within one year of service separation, or is otherwise 
related to the Veteran's active military service.

2. The preponderance of the evidence does not establish that 
asthmatic bronchitis had its onset in service or is otherwise 
related to the Veteran's active military service.

3. The preponderance of the evidence does not establish that 
seborrheic keratosis had its onset in service or is otherwise 
related to the Veteran's active military service.




CONCLUSIONS OF LAW

1. Essential hypertension was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2. Asthmatic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

3. Seborrheic keratosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the Court held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, 
letters dated in March 2006 and July 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  The Veteran 
was informed of the specific types of evidence he could 
submit, which would be pertinent to his claims, and advised 
to send any medical reports that he had.  He was also told 
that it was still his responsibility to support the claims 
with appropriate evidence.  Furthermore, the letters provided 
the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  His service personnel 
records have also been associated with the record.  Private 
medical records identified by the Veteran have been obtained, 
to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  As discussed below, there is 
no evidence of a diagnosis of hypertension, asthmatic 
bronchitis and seborrheic keratosis until several decades 
post-service and no evidence linking these conditions to 
active service.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to section 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claims since it could not 
provide evidence of a past event.

To the extent the Veteran argues that hypertension, asthmatic 
bronchitis and seborrheic keratosis are caused by exposure to 
herbicides in Vietnam, the Board notes that, as further 
discussed below, these conditions are not on the list of 
diseases that VA has determined to be associated with 
herbicide exposure.  See 72 Fed. Reg. 32395, 32403-32405 
(June 12, 2007).  Whether or not the Veteran was exposed to 
herbicides, the preponderance of the evidence is against an 
association between the claimed disabilities and active 
service and, as such, a VA examination is not warranted.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran is seeking service connection for essential 
hypertension, asthmatic bronchitis and seborrheic keratoses 
as a result of active service.  As will be explained below, 
the Board finds that the criteria for service connection are 
not met.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including hypertension, when it is manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas 
v. Peake, 525 F.3d 1168 (2008), the United States Court of 
Appeals for the Federal Circuit held that § 3.307(a)(6)(iii) 
was reasonably interpreted by VA as requiring that a 
servicemember had actually set foot within the land borders 
of Vietnam in order to be entitled to statutory presumptions 
of herbicide exposure and service connection.  

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, VA has determined that a presumption of service 
connection is not warranted for circulatory disorders, non-
malignant respiratory disorders, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Fed. 
Reg., 72 FR 32395, 32403-32405 (June 12, 2007).  Accordingly, 
hypertension, chronic lung disease and seborrheic keratosis 
have not been added to the list of diseases associated with 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Hypertension

The Veteran contends he has essential hypertension as a 
direct result of Agent Orange exposure during service.  See 
VA Form 9, July 2007; Veteran's statement, December 2008.  He 
has provided a detailed recollection of travelling by river 
boat through the Republic of Vietnam and being directly 
exposed (sprayed) with what he believes was Agent Orange.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

As a preliminary matter, the Board notes that hypertension is 
not a disease that VA has determined to be associated with 
herbicide exposure.  72 Fed. Reg. 32395, 32404-32405 (June 
12, 2007).  Based on the law, hypertension cannot be presumed 
to have been incurred in service, regardless of whether the 
Veteran was exposed to herbicides in service.  38 U.S.C.A. § 
1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Further, as the 
presumption of service connection does not apply to 
hypertension and the Veteran has proffered no competent 
evidence linking his hypertension to herbicide exposure, the 
Board need not undertake an analysis as to whether the 
Veteran had incountry service in Vietnam and whether he is in 
turn entitled to the statutory presumption of herbicide 
exposure.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Put another way, as hypertension is not 
a disease that is presumed to be caused by herbicide exposure 
and the Veteran has not submitted any competent evidence that 
links his hypertension to herbicide exposure, the question of 
whether he was exposed to herbicides (Agent Orange) in 
service is moot.

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727-29 (1984), does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 
1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The 
Court has specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

After a thorough review of the claims file, the Board is 
unable to find any evidence of a disease or injury that was 
incurred in service.  The Veteran's service treatment records 
are negative for any complaints, treatment or a diagnosis 
relating to hypertension, and there are no findings of 
elevated blood pressure levels.  An October 1966 separation 
examination report reveals a blood pressure reading of 
122/78.  For VA purposes, hypertension means that diastolic 
blood pressure is predominantly 90 mm. or greater, and /or 
systolic blood pressure is predominantly 160 mm. or greater. 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2008).  In 
addition, the record contains no evidence of hypertension 
within one year of discharge.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran's hypertension had its onset in 
service or within the first year following service 
separation.  

Finally, although the Veteran is shown to have a current 
diagnosis of essential hypertension, there is no evidence 
indicating it was incurred in service, nor is there medical 
evidence otherwise linking the condition to anything of 
service origin.  In fact, the earliest documented evidence of 
hypertension is several decades after the Veteran's period of 
service had ended.  This period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim on a direct basis. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran 
has not been shown to be competent to render an opinion that 
his hypertension is related to his active service, to include 
his alleged exposure to herbicide agents.  See Espiritu.  
Accordingly, the Board concludes that service connection for 
essential hypertension on a direct basis is not warranted.  

In determining whether service connection is warranted, VA 
must determine whether the preponderance of the evidence 
supports or is against the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim 
of service connection for essential hypertension, and it must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  



b. Asthmatic bronchitis

The Veteran also contends he has asthmatic bronchitis as a 
direct result of exposure to Agent Orange.  For the reasons 
set forth below, the Board concludes that service connection 
is not warranted.  

As is the case with hypertension, chronic lung disease (as 
opposed to lung cancer) is not a disease that VA has 
determined to be associated with herbicide exposure.  72 Fed. 
Reg. 32395, 32403 (June 12, 2007).  In this regard, the Board 
notes that the Veteran's asthmatic bronchitis cannot be 
presumed to have been incurred in service, irrespective of 
whether he had herbicide exposure in service.  38 U.S.C.A. § 
1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The statutory 
presumption of service connection regarding herbicide 
exposure does not apply to this claim.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Further, as discussed 
above, the question of whether the Veteran was exposed to 
herbicides in service is moot absent any evidence that links 
the Veteran's asthmatic bronchitis to herbicide exposure.

In considering whether the Veteran is entitled to service 
connection on a direct basis for asthmatic bronchitis, the 
Board has reviewed the claims file and is unable to find any 
evidence of an inservice disease or injury.  The service 
treatment records show no complaints, treatment or a 
diagnosis of any respiratory problems in service.  Clinical 
findings of the lungs and chest at the October 1966 
separation examination were normal.  In this regard, the 
evidence fails to indicate that the Veteran's asthmatic 
bronchitis was incurred in service.  

The Board acknowledges that the Veteran is shown to have a 
current diagnosis of asthmatic bronchitis.  This condition 
was first diagnosed in October 2003, over 35 years after his 
separation from service.  As previously noted, this period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson, 230 F.3d 1330.  
Absent competent evidence demonstrating that the Veteran's 
disability had its onset in service and medical evidence 
indicating a relationship between this disability and 
service, the claim of service connection for asthmatic 
bronchitis on a direct basis must fail.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for asthmatic bronchitis.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

c. Skin rash

The Veteran further contends he has a skin rash condition as 
a direct result of exposure to Agent Orange.  For the 
following reasons, the Board concludes that service 
connection for seborrheic keratosis is not warranted.  

A medical statement from D.A. Herzog, M.D. indicates that the 
Veteran was seen in January 2001 for complaints of a mole on 
his back.  Although no mole on the back was observed, it was 
noted that the Veteran did have significant solar damage and 
a multitude of seborrheic keratoses.  It was further noted 
that the Veteran had an eczema-like problem, as well as 
itching, on his back and chest that was most likely due to 
chronic sun damage.  

As explained above, certain diseases, such as porphyria 
cutanea tarda and chloracne or other acneform diseases 
consistent with chloracne, are presumed to have been incurred 
in service even though there is no evidence of that disease 
during service.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Service connection can only be 
presumed for the conditions for which the Secretary has 
specifically determined a presumption of service connection 
is warranted.  See Fed. Reg., 72 FR 32395 (June 12, 2007).  
In this case, the Veteran has not been shown to have 
porphyria cutanea tarda, chloracne, or other acneform 
disease.  Rather, he has been assessed as having seborrheic 
keratosis.  The Board notes that seborrheic keratosis has not 
been recognized as a disease that is associated with 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  For this 
reason, the presumption of service connection does not apply.  

In this instance, the Veteran's claim is contingent on 
whether the evidence establishes entitlement to service 
connection on a direct basis.  See Hickson, supra.  A review 
of the service treatment records reveals that they are 
negative for any complaints, treatment or a diagnosis of any 
skin conditions during service.  Aside from findings of 
several scars, no skin problems were noted at the October 
1966 separation examination.  Based on the aforementioned, 
the Board concludes that that seborrheic keratosis did not 
have its onset in service.  

Taking into account all of the relevant evidence of record, 
the Board also concludes that the medical evidence fails to 
establish a nexus between seborrheic keratosis and active 
service.  While the Veteran has presented evidence of a 
currently disability of seborrheic keratosis, there is no 
medical evidence to suggest that this skin disorder is in any 
way related to service.  The earliest evidence of seborrheic 
keratosis was in 2001, over three decades after service 
discharge, which indicates that there has not been a 
continuity of symptomatology.  See Maxson, 230 F.3d 1330.  
Furthermore, medical evidence shows that the Veteran's 
seborrheic keratosis has been related to post-service sun 
damage rather than his active service or alleged herbicide 
exposure.  Without evidence of an inservice disease or injury 
and a link between the current disability and anything of 
service origin, the claim of service connection on a direct 
basis is not warranted.  

In light of the foregoing, the Board concludes that service 
connection for seborrheic keratosis is not warranted.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for essential hypertension, 
to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for asthmatic bronchitis, 
to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for seborrheic keratosis, 
to include as secondary to herbicide exposure, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


